Case 2:21-cv-10107-SJM-KGA ECF No. 11, PageID.66 Filed 03/31/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 RENESHA HENDERSON,
                                                Case No. 2:21-cv-10107
               Plaintiff,
                                                HONORABLE STEPHEN J. MURPHY, III
 v.

 R & R CAR COMPANY LLC,

               Defendant.
                                   /

                    ORDER OF DISMISSAL WITH PREJUDICE

         The parties notified the Court that they have settled the case through a joint

stipulation. ECF 10, PgID 62. The stipulation states that the dismissal is with

prejudice and that each party will bear its own fees and costs. Id. Because the case

has settled, there is no longer a case or controversy before the Court. The Court will

therefore dismiss the case with prejudice with each party bearing its own fees and

costs.

         WHEREFORE, it is hereby ORDERED that the case is DISMISSED WITH

PREJUDICE.

         SO ORDERED.

                                         s/ Stephen J. Murphy, III
                                         STEPHEN J. MURPHY, III
                                         United States District Judge
Dated: March 31, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 31, 2021, by electronic and/or ordinary mail.

                                         s/ David P. Parker
                                         Case Manager


                                            1
